Citation Nr: 0320584	
Decision Date: 08/18/03    Archive Date: 08/25/03

DOCKET NO.  02-00 063	)	DATE
	)
		)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont



THE ISSUE

Entitlement to an effective date earlier than August 28, 
2000, for a grant of total disability based on individual 
unemployability (TDIU) due to service-connected disabilities.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. Bredehorst, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1945 to July 
1947.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a August 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
White River Junction, Vermont that granted an earlier 
effective of August 28, 2000, for the award of total 
disability based on individual unemployability due to 
service-connected disabilities (TDIU). 


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002).  In addition, VA 
promulgated regulations to implement the provisions of the 
law.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2002).  

The Act and implementing regulations essentially eliminate 
the concept of a well-grounded claim.  38 U.S.C.A. § 5107(a) 
(West 2002); 38 C.F.R. § 3.102 (2002).  They also include an 
enhanced duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim.  
38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b) (2002).  
In addition, they define the obligation of VA with respect to 
its duty to assist the claimant in obtaining evidence.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2002).  

A review of the claims file reveals that notice of the VCAA 
was provided in correspondence dated in August 2001 with 
respect to the veteran's claim for an earlier effective date 
for the grant of TDIU; however, a remand is necessary since 
not all of the requirements have been fully satisfied.

During a travel board hearing that was held in November 2002, 
the veteran stated that he was awarded Social Security 
benefits due to his disabilities in 1980.  A review of the 
record reveals that these records were not obtained.  These 
Social Security records, although not controlling in regard 
to VA's determination, must be considered like any other 
pertinent evidence and must be obtained.  See 38 U.S.C.A. 
§ 5103A(c)(3); Murincsak v. Derwinski, 2 Vet. App. 363 
(1992);  Collier v. Derwinski, 1 Vet. App. 413 (1991).   

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should contact the Social 
Security Administration and request a 
copy of that agency's decision with 
respect to the veteran's claim for 
disability benefits, together with copies 
of all medical records considered in 
arriving at that decision.  Any records 
received should be associated with the 
claims folder.

2.  The RO must review the claims file 
and ensure that all notification and 
development action required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002) are fully complied with and 
satisfied.

3.  After ensuring that the provisions of 
the VCAA have been complied with, the RO 
should readjudicate the claim.  If the 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be provided a SSOC.  The SSOC must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  A reasonable period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The purpose of this REMAND is to obtain additional 
information and to ensure due process of law.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




